DETAILED ACTION
DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2022  has been entered.
 
Response to Amendment
Applicants’ submission of amendment of the Specification, filed on 07/22/2022, is acknowledged. Applicants’ submission, filed on 07/22/2022, in response to claims 18-34 rejection from the final office action (05/26/2022), by amending claims 18, 20, 24, and 29 and cancelling claim 21 is entered and will be addressed below. 

The examiner notices claim 29 is amended to “the band-type material consisting of metal“ to overcome the rejection, while this is technically correction (consisting of metal is tighter than “a band-type material of metal” of claim 18, it seems Applicants original intention is “the band-type material consisting of steel” which should be sufficient to overcome antecedent issue.

Claim Interpretations
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The “at least one band position control device” in claims 18 and 20, Applicants’ Specification describes “control roller” (page 10, 2nd paragraph, “50”) and optionally with “lever control roller” (page 10, last paragraph), or the equivalent thereof.
The “wherein the coating chamber is formed in multiple parts and has a coating part and a cleaning part” of claim 23, as “coating” and “cleaning” are functional limitation, and “part” can be interpreted as general placeholder such as “module, unit, component”, the “coating part” can be interpreted as “meaning for coating” and the “cleaning part” can be interpreted as “meaning for cleaning”. As “a coating part and a cleaning part” are subcomponent of the claimed coating chamber, they are examined as “a coating subchamber” and “a cleaning subchamber”.
The “a control unit” of claim 33, as control is a function and unit is a place holder. However, Applicants’ Specification does not disclose what the control unit is. Therefore, 35 USC 112(a) and 112(b) is applied below.
The “conveying section” of claim 34, this is considered as “rollers” as defined in claim 18 and Specification.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The ““a conveying section with transport means” of claim 18 is not treated under 112(f) because it is modified by “in the form of rollers”.

The “coating a band-type material of metal”, “the band-type material made of metal” of claims 18 and 20 and “the band-type material consisting of metal” of claim 29 is considered an intended use of the apparatus. An apparatus that is capable of conveying metal strip/band is considered read into the claim.

The nearly amended term “width extension perpendicular to the transport direction”, the width extension can be in horizontal or vertical direction. The examiner suggests the term be modified as horizontal width extension, or define a thickness extension, length extension to more clearly define the implied X, Y, and Z directions.

The “and/or” in various claims is considered as “and” or “or”, since “and” is optional, the requirements after and/or are considered optional requirement too.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 33 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 33 recites “a control unit”, there is no description what a control unit is.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 and 22-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The newly amended “can be adjusted such that the width extension of the band-type material is aligned with a center of the conveying section” of claim 18, as the “conveying section” is considered as “rollers”, the “a center of the conveying section” is considered as a center of the rollers. 
The width extension can be horizontal or vertical, as Applicants’ Specification describes a center of this conveying section is designated as 12M, (Fig. 2, top view), in the spirit of compact prosecution, the examiner will focus on the horizontal width extension interpretation. 
There are many rollers in Applicants’ Fig. 1. It is not clear all the rollers are considered for its “a center of the conveying section” or only the two rollers 31 as shown in Fig. 2. It is also not clear if the control roller 50 (the “at least one band position control device“ should be part of the conveying section or not. Even considered only two rollers 31 as shown in Fig. 2 as related to the center of the conveying section, as the rollers 31 are movable, the horizonal center line 12M varied at different time. It is not clear which “center of the conveying section” is to be aligned with the band-type material. 
Applicants argument is “to align the band type material with the center of the coating chamber” (line 3 of page 12), which is inconsistent with language of claim 18. 

Claim 18 will be examined inclusive either alignment with the center of the conveying section or alignment with the center of the chamber in any direction.

Dependent claims 19 and 22-33 are also rejected under USC 112(b) at least due to dependency to rejected claim 18.

The newly amended claim 24 “wherein the at least one band position control devices provided in the coating chamber are arranged in one or more of the coating part, in the cleaning part, and/or in the region of the coating chamber between the coating part and the cleaning part” is still not clear, besides “at least one band position control devices” (plural emphasized) lack antecedent basis, it is also not clear whether claim 24 requires a minimum of one band position control device in one of the coating part, or it requires more than one position control devices in one coating part (or the cleaning part or in between).

Claim 24 will be examined inclusive all of the above interpretations.

Claim 20 recites “a conveying section with transport means, particularly in the form of rollers”, Claim 28 recites “in order to bring a band center of the band- type material in conformance with a center of the conveying section, preferably in that the actuators have rotatably mounted contact rollers, more preferably in that the actuators/contact rollers are actively connected to linear adjusting elements”, “which a position of the band-type material on the conveying section can be determined, preferably in that a position sensor is arranged within7Application No.: 17/058,841 Attorney Docket No.: 08600028USResponse to Office Action of May 26, 2022the coating chamber and/or upstream of the coating chamber as seen in the transport direction of the band-type material” of claim 32, it is not clearly which of such “particularly” “preferably” are optional requirement or necessarily required.

Claims 20, 28, and 32 will be examined as optional requirement.

Claims 28 and 29 each further recites “a center of the conveying section”, which raises antecedent issue with the parent claim 18’s “a center of the conveying section”.

Claims 28 and 29 will be examined inclusive “the center of the conveying section”.

Claim 33 recites “the position sensor”, there is no antecedent basis for this limitation in the parent claim 18.

This portion of claim 33 will be examined inclusive “a position sensor”.

Claim 33 recites “a control unit”, it is not clear what structure is required by “a control unit” or it includes manual operation.

This portion of claim 33 will be examined inclusive mechanical, electronic, or manual control.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 34 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIYOFUJI et al. (JP 2008031505, from IDS, hereafter ‘505).
‘505 teaches all limitations of:
Claim 34: As a method for producing a thin film photoelectric conversion element with high productivity, each layer including a photoelectric conversion layer mainly composed of a-Si is formed on a flexible substrate made of a long polymer material or a metal such as stainless steel ([0002], the claimed “A method for coating a band-type material made of metal”),
To provide a film deposition apparatus capable of correcting deflection and positional deviation of a flexible substrate to be conveyed vertically in a perpendicular plane while suppressing occurrence of wrinkles (abstract), FIG. 1 is a plan sectional view showing a schematic configuration of a film forming apparatus according to an embodiment of the present invention. 1, the film forming apparatus is provided with a feed chamber 4, n (n is a positive integer) number of film forming vacuum chambers 10a, 10b,..., 10n and a winding chamber 5 … two carry-in rolls 2 are accommodated, and in the take-up chamber 5, two carry-out rolls 3 are accommodated (English translation, [0009], the claimed “wherein the band-type material is moved with its width extension in horizontal alignment, via a conveying section, in a transport direction and is vacuum-coated within a coating chamber, in which a vacuum is applied”), 
The upper ends of the guide rollers 21b and 21c are connected by a connecting member 22a, and the lower ends of the guide rollers 21b and 21c are connected by a connecting member 22b. The guide rollers 21b and 21c have a turning center C as a central axis. It is possible to turn integrally along the turning plane P. Here, the turning center C can be set to the center of the entrance side of the guide roller 21b, and the turning plane P can be set to a surface perpendicular to the direction in which the flexible substrate 1 enters the guide roller 21b (Fig. 2(a), [0014], the claimed “wherein a position of the band-type material is adjusted by a band position control device, wherein 
the band-type material made of metal is aligned with its band center as relates to a center of the conveying section by the band position control device, wherein the band position control device is arranged within the coating chamber”, Fig. 1 shows rollers 21 are in the vacuum chamber).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18, 22, 25-26, 28, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 20110240225, from IDS, hereafter ‘225), in view of Knodle et al. (US 20050064215, hereafter ‘215).
‘225 teaches some limitations of:
Claim 18: TREATMENT APPARATUS FOR FLEXIBLE SUBSTRATE (title), A position control device (21, 5) that controls a widthwise position of a flexible substrate 1 includes: a pair of upper nip rollers 21 (24, 25) that nip an upper edge portion of the flexible substrate, rotating shafts of the pair of upper nip rollers being inclined so that a rotation direction in a nipping portion thereof faces obliquely upward at a slight bias angle … Occurrence of sagging and wrinkling of the flexible substrate can be inhibited, even when the strip-like flexible substrate is conveyed over a long distance, and a constant widthwise position of the flexible substrate can be maintained (abstract), the treatment unit includes at least one film forming unit (41) provided inside a vacuum chamber (Figs. 1-6, [0015], the claimed “A vacuum-coating system for coating a band-type material of metal, comprising”, note the apparatus is capable of coating metal strip),
the film tension of the flexible substrate 1 between the, upstream and downstream guide rollers 14, 34 of the film forming section 20 ([0092], the claimed “a conveying section with transport means, in the form of rollers, on which the band-type material is movable in a transport direction, wherein the transport means of the conveying section are formed such that the band-type material made of metal is movable thereupon with its width extension perpendicular to the transport direction”, the width extension of the metal strip is vertical direction, perpendicular the horizontal transport direction),
the treatment unit includes at least one film forming unit (41) provided inside a vacuum chamber ([0015], the claimed “a coating chamber, in which a vacuum can be generated, wherein the coating chamber comprises: an inlet region and an outlet region and thereby can be traversed by the band-type material along or on the conveying section in the transport direction”, note the 41(a) is the inlet region and 41(j) is the outlet region),
 In the drawings, the upper nip roller pair 21 is composed of a pair of nip rollers 24, 25. As shown in FIG. 5, the fixed roller 24 is rotatably supported via a bearing on a support shaft 26a provided on a distal end (lower end) of a fixed support member 26 and is constituted by a metal roller body 24a and a heat-resistant rubber coating 24b coated on the circumferential of the roller body. The movable roller 25 is also rotatably supported in a similar manner at the distal end (lower end) of a movable support member 27 and is likewise constituted by a metal roller body 25a and a heat-resistant rubber coating 25b coated on the circumferential of the roller body ([0079], the claimed “at least one band position control device arranged within the coating chamber, with which a position of the band-type material can be adjusted”), As shown in FIG. 2 and FIG. 3, the substrate position control device is provided between the film forming units 41, 41 . . . in the film forming section 20 with upper nip roller pairs 21, 22 . . . nipping the upper edge of the flexible substrate 1 and lower nip roller pairs 23, 23 . . . nipping the lower edge of the flexible substrate 1, wherein at least one upper nip roller pair 21 is configured to be capable of controlling the nipping pressure. The substrate position control device also includes a sensor 49 detecting the position of the flexible substrate 1 in the vertical width direction, a control unit 50 that controls the nipping pressure of at least one upper nip roller pair 21 on the basis of the detection value of the sensor 49, and an actuator 56 serving as a drive means ([0071], therefore, to control the position of the flexible substrate 1 in the vertical width direction is the claimed “such that the width extension of the band-type material is aligned with a center of the conveying section”, or capable of placing the flexible substrate 1 at the center direction).

‘225’s winding 10 and unwinding unit are inside the vacuum system. ‘225 does not teach the other limitations of:
Claim 18: an entry lock, which is provided in the inlet region of the coating chamber, 
an exit lock, which is provided in the outlet region of the coating chamber.

‘215 is analogous art in the field of A coated steel strip product (abstract) depositing the coating directly on the cleaned strip substrate by electron beam evaporation, in an electron beam deposition chamber ([0013], last sentence). ’215 teaches that the vacuum chambers 14 and 19 may also be replaced by an entrance vacuum lock system and an exit vacuum lock system, respectively. In the latter case, the uncoiler 13 and the coiler 20 are placed in the open air (Fig. 3, [0047], last two sentences).


Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have re-arranged the unwinding roll 11 and winding roll 31 of ‘225 in the open air by adding entrance vacuum lock and exit vacuum lock system, as taught by ‘215, for its suitability with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.

	
	‘225 further teaches the limitations of:
Claims 25-26: Fig. 1 shows many pairs of nip rollers 22 (the claimed “wherein a further band position control device is arranged in the region of the entry lock” of claim 25 and “wherein a further band position control device is arranged in the region of the exit lock” of claim 26, note the size of “region” can be any size, large or small).
Claim 28:  As shown in FIG. 2 and FIG. 3, the substrate position control device is provided between the film forming units 41, 41 . . . in the film forming section 20 with upper nip roller pairs 21, 22 . . . nipping the upper edge of the flexible substrate 1 and lower nip roller pairs 23, 23 . . . nipping the lower edge of the flexible substrate 1, wherein at least one upper nip roller pair 21 is configured to be capable of controlling the nipping pressure. The substrate position control device also includes a sensor 49 detecting the position of the flexible substrate 1 in the vertical width direction, a control unit 50 that controls the nipping pressure of at least one upper nip roller pair 21 on the basis of the detection value of the sensor 49, and an actuator 56 serving as a drive means ([0071], Fig. 3 shows nip rollers at both sides of the flexible substrate 1, the claimed “wherein a further band position control device has actuators, which can be positioned at the band edges of the band-type material from both sides, in order to bring a band center of the band-type material in conformance with a center of the conveying section, preferably in that the actuators have rotatably mounted contact rollers, more preferably in that the actuators/contact rollers are actively connected to linear adjusting elements, which ensure a placement at the band-type material transversely as relates to the transport direction thereof”).
Claims 32-33: The substrate position control device also includes a sensor 49 detecting the position of the flexible substrate 1 in the vertical width direction, a control unit 50 that controls the nipping pressure of at least one upper nip roller pair 21 on the basis of the detection value of the sensor 49, and an actuator 56 serving as a drive means ([0071], last sentence, the claimed “wherein at least one position sensor is provided, with which a position of the band-type material on the conveying section can be determined, preferably in that a position sensor is arranged within the coating chamber and/or upstream of the coating chamber as seen in the transport direction of the band-type material” of claim 32 and “wherein a control unit is provided, wherein a band position control device can be actuated and/or the band position control devices, which are arranged in the various regions of the vacuum-coating system, can be synchronized with one another, as a function of the signals of the position sensor” of claim 33).

The combination of ‘225 and ‘215 further teaches the limitations of:
	Claim 22: the imported lock system from ‘215 would be would be spaced apart from nip rollers 22, 24, 25 (the claimed “wherein the band position control device is arranged within the coating chamber, spaced apart from the entry lock and from the exit lock, respectively”).

	‘225 also teaches some limitations of:
Claim 34: TREATMENT APPARATUS FOR FLEXIBLE SUBSTRATE (title), A position control device (21, 5) that controls a widthwise position of a flexible substrate 1 includes: a pair of upper nip rollers 21 (24, 25) that nip an upper edge portion of the flexible substrate, rotating shafts of the pair of upper nip rollers being inclined so that a rotation direction in a nipping portion thereof faces obliquely upward at a slight bias angle … Occurrence of sagging and wrinkling of the flexible substrate can be inhibited, even when the strip-like flexible substrate is conveyed over a long distance, and a constant widthwise position of the flexible substrate can be maintained (abstract), the treatment unit includes at least one film forming unit (41) provided inside a vacuum chamber ([0015]), The film forming process in the film forming units 41 is then ended ([0095], the claimed “A method for coating a band-type material”),
the film tension of the flexible substrate 1 between the, upstream and downstream guide rollers 14, 34 of the film forming section 20 ([0092]), the position control device in accordance with the present invention can be also implemented in an apparatus 300 for manufacturing a thin-film laminate in which films are formed, while conveying a stria-like flexible substrate horizontally in a transverse posture, as in the fourth embodiment illustrated by FIG. 20 ([0161], last sentence, the claimed “wherein the band-type material is moved with its width extension in horizontal alignment, via a conveying section, in a transport direction”), 
the treatment unit includes at least one film forming unit (41) provided inside a vacuum chamber ([0015], the claimed “and is vacuum-coated within a coating chamber, in which a vacuum is applied”),
 As shown in FIG. 2 and FIG. 3, the substrate position control device is provided between the film forming units 41, 41 . . . in the film forming section 20 with upper nip roller pairs 21, 22 . . . nipping the upper edge of the flexible substrate 1 and lower nip roller pairs 23, 23 . . . nipping the lower edge of the flexible substrate 1, wherein at least one upper nip roller pair 21 is configured to be capable of controlling the nipping pressure. The substrate position control device also includes a sensor 49 detecting the position of the flexible substrate 1 in the vertical width direction, a control unit 50 that controls the nipping pressure of at least one upper nip roller pair 21 on the basis of the detection value of the sensor 49, and an actuator 56 serving as a drive means ([0071], the claimed “wherein a position of the band-type material is adjusted by a band position control device, wherein the band-type material is aligned with its band center as relates to a center of the conveying section by the band position control device, wherein the band position control device is arranged within the coating chamber”).

	‘225 does not teach the other limitations of:
Claim 34: (A method for coating a band-type material) made of metal,
(wherein the band-type material) made of metal (is aligned with its band center …)

‘215 is analogous art in the field of A coated steel strip product (abstract) depositing the coating directly on the cleaned strip substrate by electron beam evaporation, in an electron beam deposition chamber ([0013], last sentence).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have applied the film forming process of ‘225 to a steel strip, as taught by ‘215, for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nishizawaet al. (US 20120160165, hereafter ‘165), in view of ‘215 and ‘225 or unpatentable over ‘225, in view of ‘215 and ‘165. Claims 19 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over ‘225 and ‘215, as being applied to claim 18 rejection above, in view of ‘165.
‘165 teaches some limitations of:
	Claim 20: an apparatus for manufacturing a thin-film laminate conveying a film-like flexible substrate in a lateral direction in a state where the width direction of the flexible substrate is in a longitudinal posture and forming a thin film by generating a plasma discharge from a high-frequency power supply in a gas atmosphere within a vacuum chamber ([0001], the claimed “A vacuum-coating system for coating a band-type material of metal, comprising”, note the apparatus is capable of coating metal strip), 
FIG. 1(a) shows an unwinding roller 2 in which a strip-shaped flexible substrate 1 is wound in a roll shape, a deposition chamber 3 in which film formation is carried out on the strip-shaped flexible substrate 1, and a winding roller 4 to which a thin-film laminate 1A subjected to film formation in the deposition chamber 3 is conveyed and which winds the thin-film laminate 1A while maintaining at a given height ([0032], the claimed “a conveying section with transport means, particularly in the form of rollers, on which the band-type material is movable in a transport direction, wherein the transport means of the conveying section are formed such that the band-type material made of metal is movable thereupon with its width extension in horizontal alignment in the transport direction”),
 A plasma discharge is generated in the gas atmosphere in a state where the deposition chamber 3 is in vacuum ([0033], last sentence, the claimed “a coating chamber, in which the vacuum can be generated, wherein the coating chamber has an inlet region and an outlet region and thereby can be traversed by the band-type material along or on the conveying section in the transport direction”), 
An adjustment roller 9 having a given diameter is provided in front of the winding roller 4, that is, between the winding roller 4 and the grip rollers 7 and 8 … the thin-film laminate 1A contacts the adjustment roller 9 at a winding angle (embracing angle), such that the conveying direction to the winding roller 4 is changed ([0035], the claimed “at least one band position control device, with which a position of the band-type material can be adjusted”),
 the invention may be applied to bidirectional conveying. In this case, when the adjustment roller 9 or 29 and the grip rollers 7 and 8 or 27 and 28 are provided in the unwinding roller 2 or 22, the same effects can be obtained ([0056], 2nd sentence, the claimed “wherein a position of the band-type material can be aligned, with the band position control device, as relates to a center of the conveying section, and in that the band position control device is arranged upstream of the vacuum chamber—as seen in the transport direction of the band-type material”).
	
‘165 does not teach the other limitations of:
Claim 20: (20A) an entry lock, which is provided in the inlet region of the coating chamber, 
an exit lock, which is provided in the outlet region of the coating chamber,
(wherein a position of the band-type material can be aligned, with the band position control device, as relates to a center of the conveying section, and in that the band position control device is arranged upstream of) the entry lock—(as seen in the transport direction of the band-type material),
(20B) and wherein a further band position control device is provided, which is arranged within the coating chamber.  

	Note the unwinding roller 2 and the winding roller 4 of ‘165 are outside of the vacuum chamber 3.

‘215 is analogous art as discussed above. 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added an entrance vacuum lock and an exit vacuum lock, as taught by ‘215, to the vacuum chamber 3 of ‘215 (the limitations of 20A), for the purpose of maintaining/locking vacuum in the vacuum chamber 3. In the drawings, the upper nip roller pair 21 is composed of a pair of nip rollers 24, 25. As shown in FIG. 5, the fixed roller 24 is rotatably supported via a bearing on a support shaft 26a provided on a distal end (lower end) of a fixed support member 26 and is constituted by a metal roller body 24a and a heat-resistant rubber coating 24b coated on the circumferential of the roller body. The movable roller 25 is also rotatably supported in a similar manner at the distal end (lower end) of a movable support member 27 and is likewise constituted by a metal roller body 25a and a heat-resistant rubber coating 25b coated on the circumferential of the roller body ([0079]).

‘225 is analogous art as in the field of TREATMENT APPARATUS FOR FLEXIBLE SUBSTRATE (title). ‘225 teaches that that controls a widthwise position of a flexible substrate 1 includes: a pair of upper nip rollers 21 (24, 25) that nip an upper edge portion of the flexible substrate, rotating shafts of the pair of upper nip rollers being inclined so that a rotation direction in a nipping portion thereof faces obliquely upward at a slight bias angle … Occurrence of sagging and wrinkling of the flexible substrate can be inhibited, even when the strip-like flexible substrate is conveyed over a long distance, and a constant widthwise position of the flexible substrate can be maintained (abstract), the treatment unit includes at least one film forming unit (41) provided inside a vacuum chamber (Figs. 1-6, [0015]), the treatment unit includes at least one film forming unit (41) provided inside a vacuum chamber (Figs. 1-6, [0015]).   

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added nip rollers 24, 25 for widthwise position, as taught by ‘225, to the deposition chamber of ‘165, for the purpose of adjusting widthwise position of the substrate, as taught by ‘225 (abstract).

The combination of ‘225 and ‘215 does not teach the limitations of:
Claim 19: wherein a further band position control device is arranged upstream of the entry lock - as seen in the transport direction of the band-type material.
Claim 27: wherein a further band position control device is arranged downstream of the exit lock - as seen in the transport direction of the band-type material.

‘165 is analogous art in the field of an apparatus for manufacturing a thin-film laminate conveying a film-like flexible substrate in a lateral direction in a state where the width direction of the flexible substrate is in a longitudinal posture and forming a thin film by generating a plasma discharge from a high-frequency power supply in a gas atmosphere within a vacuum chamber ([0001]), FIG. 1(a) shows an unwinding roller 2 in which a strip-shaped flexible substrate 1 is wound in a roll shape, a deposition chamber 3 in which film formation is carried out on the strip-shaped flexible substrate 1, and a winding roller 4 to which a thin-film laminate 1A subjected to film formation in the deposition chamber 3 is conveyed and which winds the thin-film laminate 1A while maintaining at a given height ([0032]). ’165 teaches that An adjustment roller 9 having a given diameter is provided in front of the winding roller 4, that is, between the winding roller 4 and the grip rollers 7 and 8 … the thin-film laminate 1A contacts the adjustment roller 9 at a winding angle (embracing angle), such that the conveying direction to the winding roller 4 is changed ([0035], i.e., a position control device downstream of the exit of the deposition chamber 3), the invention may be applied to bidirectional conveying. In this case, when the adjustment roller 9 or 29 and the grip rollers 7 and 8 or 27 and 28 are provided in the unwinding roller 2 or 22, the same effects can be obtained ([0056], 2nd sentence, i.e., a position control device upstream of the entrance of the deposition chamber 3), for the purpose of to prevent the wrinkling in the flexible substrate, meandering of the flexible substrate in the width direction, and downward sagging of the flexible substrate ([0008], 2nd last sentence).


Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added adjustment roller 9 upstream and downstream of the imported entrance lock and exit lock from ‘215 to ‘225, as taught by ‘165, for the purpose of to prevent the wrinkling in the flexible substrate, meandering of the flexible substrate in the width direction, and downward sagging of the flexible substrate ([0008], 2nd last sentence).
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over ‘225 and ‘215, as being applied to claim 18 rejection above, further in view of Chiu et al. (US 20090246514, hereafter ‘514).
The combination of ‘225 and ‘215 does not teach the limitations of:
	Claim 23: wherein the coating chamber is formed in multiple parts and has a coating part and a cleaning part, wherein the cleaning part is adjacent the coating part and is arranged upstream of the coating part - as seen in the transport direction of the band-type material - wherein the band position control device is provided at least in the coating part and/or in the cleaning part and/or in a region of the coating chamber between the coating part and the cleaning part.

‘514 is analogous art in the field of physical and chemical vapor deposition methods ([0002]), coated films on the plastic substrate ([0003], 4th sentence). ’514 teaches that When the substrate 10 enters the pre-cleaning area 330, the ion source 301 is turned on to perform the pre-cleaning treatments on the substrate 10, as shown in FIG. 4. The pre-cleaning process can enhance the adherence property of the surface of the substrate 10, which will facilitate the following vapor deposition processes ([0034], last two sentence), refer to FIG. 3. The substrate 10 after pre-cleaning process is transported to the first vapor deposition area 331 by the guide wheel 312 ([0035]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted a pre-cleaning area 330 of ‘514 as the 1st film forming unit 41 in Fig. 1 of ‘225, for the purpose of enhancing the adherence property of the surface of the substrate, as taught by ‘514 ([0034], last sentence).

	‘225 further teaches the limitations of:
	Claim 24: Fig. 1 shows a plurality of nip rollers 22 between every pair of film forming units (the claimed “wherein the at least one band position control devices provided in the coating chamber are arranged in one or more of the coating part, in the cleaning part, and/or in the region of the coating chamber between the coating part and the cleaning part”).
Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over ‘225 and ‘215, as being applied to claim 18 rejection above, in view of Kakehi et al. (US 4664578, hereafter ‘578).
‘255 also teaches that Since the actuator 56 is provided outside the chamber structural unit 40 (vacuum chamber), an actuator of any system can be used. In the example illustrated by the figures, a linear actuator that converts the rotation of a servo motor into linear reciprocating motion with a screw feed mechanism or the like is used, but it is also possible to rotate the drive shaft 54 directly or indirectly by using a rotary actuator but is silent on the other detail of actuator 56.

The combination of ‘225 and ‘215 does not teach the limitations of:
	Claim 29: wherein a band position control device comprises magnet elements for generating magnetic fields, by which an interaction can be created with the band-type material consisting of metal, in order to bring a band center of the band-type material in conformance with a center of the conveying section.
Claim 30: wherein the magnet elements are formed from permanent magnets.
	Claim 31: wherein the magnet elements are formed from energizable coils.

‘578 is analogous art in the field of Semiconductor Substrate Transport System (title), a dry etching apparatus or a plasma CVD apparatus, for subjecting semiconductor substrates to predetermined processing such as etching and formation of a film by dry processes … a semiconductor substrate transport system of a belt conveyor type (col. 1, lines 12-22). ‘578 criticizes that due to a frictional force which arises between the belt and the driven wheel during the rotation of the belt dust is generated which adheres to and is deposited on the semiconductor substrate (col. 1, lines 59-63). ‘578 teaches that the present invention is to provide a semiconductor substrate transport system wherein a linear pulse motor, which is a noncontacting driving device having neither a sliding part, nor a turning part is employed for reciprocatingly driving a semiconductor substrate holder means in a vacuum atmosphere, with the linear pulse motor being disposed in the vacuum atmosphere, thereby suppressing a generation of dust during the transport of semiconductor substrates, namely, during the reciprocating drive of the semiconductor substrate holder means (col. 2, lines 55-65), a linear pulse motor 60 for reciprocatingly driving the cradles 50 in a noncontacting manner, a pulse oscillator 70 connected to the linear pulse motor 60, clearance holding means 80 for holding the clearance of the linear pulse motor 60, and guide means 90 for guiding the reciprocating motion of the linear pulse motor 60. The linear pulse motor 60 includes a pulse motor 61, and a scale 63 having a surface provided with regularly spaced comb teeth 62 arranged in the longitudinal direction thereof. The pulse motor 61 includes a permanent magnet 64, and electromagnets 65a, 65b (Fig. 5, col. 4, lines 34-45).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted the noncontacting liner pulse motor 61 including a permanent magnet and electromagnets of ‘578 as the linear actuator 56 of ‘225, for the purpose of suppressing a generation of dust, as taught by ‘578 (col. 2, lines 55-65).
Claims 18, 22, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over ‘505, in view of ‘215.
‘505 teaches some limitations of:
Claim 18: To provide a film deposition apparatus capable of correcting deflection and positional deviation of a flexible substrate to be conveyed vertically in a perpendicular plane while suppressing occurrence of wrinkles (abstract), FIG. 1 is a plan sectional view showing a schematic configuration of a film forming apparatus according to an embodiment of the present invention. 1, the film forming apparatus is provided with a feed chamber 4, n (n is a positive integer) number of film forming vacuum chambers 10a, 10b,..., 10n and a winding chamber 5 (English translation, [0009], the claimed “ vacuum-coating system”), As a method for producing a thin film photoelectric conversion element with high productivity, each layer including a photoelectric conversion layer mainly composed of a-Si is formed on a flexible substrate made of a long polymer material or a metal such as stainless steel ([0002], the claimed “for coating a band-type material of metal, comprising”, note the metal substrate is an intended use of the apparatus): 
two carry-in rolls 2 are accommodated, and in the take-up chamber 5, two carry-out rolls 3 are accommodated ([0009], along with other rollers, the claimed “a conveying section with transport means, in the form of rollers, on which the band-type material is movable in a transport direction, wherein the transport means of the conveying section are formed such that the band-type material made of metal is movable thereupon with its width extension perpendicular to the transport direction”), 
film forming vacuum chambers 10a, 10b,..., 10n and a winding chamber 5 ([0009], the claimed “a coating chamber, in which a vacuum can be generated, wherein the coating chamber comprises: an inlet region and an outlet region and thereby can be traversed by the band-type material along or on the conveying section in the transport direction”), 
The upper ends of the guide rollers 21b and 21c are connected by a connecting member 22a, and the lower ends of the guide rollers 21b and 21c are connected by a connecting member 22b. The guide rollers 21b and 21c have a turning center C as a central axis. It is possible to turn integrally along the turning plane P. Here, the turning center C can be set to the center of the entrance side of the guide roller 21b, and the turning plane P can be set to a surface perpendicular to the direction in which the flexible substrate 1 enters the guide roller 21b (Fig. 2(a), [0014], the claimed “and3Application No.: 17/058,841Attorney Docket No.: 08600028US Response to Office Action of May 26, 2022at least one band position control device arranged within the coating chamber, with which a position of the band-type material can be adjusted such that the width extension of the band-type material is aligned with a center of the conveying section”).

‘505 does not teach the other limitations of:
Claim 18: an entry lock, which is provided in the inlet region of the coating chamber, an exit lock, which is provided in the outlet region of the coating chamber.

‘215 is analogous art as discussed above. 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added an entrance vacuum lock and an exit vacuum lock, as taught by ‘215, to the vacuum chambers 10a to 10n of ‘505, for the purpose of maintaining/locking vacuum in the vacuum chambers.

	The combination of ‘505 and ‘215 further teaches the limitations of:
Claim 22: the imported lock system from ‘215 would be would be spaced apart from nip rollers 21 of ‘505 (the claimed “wherein the band position control device is arranged within the coating chamber, spaced apart from the entry lock and from the exit lock, respectively”).  

	‘505 further teaches the limitations of:
Claim 32: the web edge guide device 21 detects the web edge (ear end) of the flexible substrate 1 running on the process line with a sensor, and based on the detection result, the turning plane with the turning center C as the central axis. By rotating the guide rollers 21b and 21c integrally along P, the traveling direction of the flexible substrate 1 can be adjusted along the substrate surface ([0017], the claimed “wherein at least one position sensor is provided, with which a position of the band-type material on the conveying section can be determined, preferably in that a position sensor is arranged within7Application No.: 17/058,841 Attorney Docket No.: 08600028USResponse to Office Action of May 26, 2022the coating chamber and/or upstream of the coating chamber as seen in the transport direction of the band-type material”).  
Claim 33: manual control read into the claimed “wherein a control unit is provided, wherein a band position control device can be actuated and/or the band position control devices, which are arranged in the various regions of the vacuum- coating system, can be synchronized with one another, as a function of the signals of the position sensor”.  
Claims 25-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over ‘505 and ‘215, as being applied to claim 18 rejection above, further in view of ‘225.
The combination of ‘505 and ‘215 does not teach the limitations of:
Claim 25: wherein a further band position control device is arranged in the region of the entry lock.  
	Claim 26: wherein a further band position control device is arranged in the region of the exit lock.  
Claim 28: wherein a further band position control device has actuators, which can be positioned at the band6Application No.: 17/058,841 Attorney Docket No.: 08600028USResponse to Office Action of May 26, 2022edges of the band-type material from both sides, in order to bring a band center of the band- type material in conformance with a center of the conveying section, preferably in that the actuators have rotatably mounted contact rollers, more preferably in that the actuators/contact rollers are actively connected to linear adjusting elements, which ensure a placement at the band-type material transversely as relates to the transport direction thereof.  

‘225 is analogous art in the field of TREATMENT APPARATUS FOR FLEXIBLE SUBSTRATE (title), A position control device (21, 5) that controls a widthwise position of a flexible substrate 1 includes: a pair of upper nip rollers 21 (24, 25) that nip an upper edge portion of the flexible substrate, rotating shafts of the pair of upper nip rollers being inclined so that a rotation direction in a nipping portion thereof faces obliquely upward at a slight bias angle … Occurrence of sagging and wrinkling of the flexible substrate can be inhibited, even when the strip-like flexible substrate is conveyed over a long distance, and a constant widthwise position of the flexible substrate can be maintained (abstract), the treatment unit includes at least one film forming unit (41) provided inside a vacuum chamber ([0015]). ‘225 criticizes where an EPC roller formed from stainless steel or the like in order to ensure smoothness is introduced between the film forming units that are maintained at a comparatively high temperature, the flexible substrate is rapidly cooled by contact with the roller and such cooling can cause the appearance of wrinkles ([0005], solving the same issue as ‘165 [0006]). ’225 teaches that as shown in FIG. 2 and FIG. 3, the substrate position control device is provided between the film forming units 41, 41 . . . in the film forming section 20 with upper nip roller pairs 21, 22 . . . nipping the upper edge of the flexible substrate 1 and lower nip roller pairs 23, 23 . . . nipping the lower edge of the flexible substrate 1, wherein at least one upper nip roller pair 21 is configured to be capable of controlling the nipping pressure. The substrate position control device also includes a sensor 49 detecting the position of the flexible substrate 1 in the vertical width direction, a control unit 50 that controls the nipping pressure of at least one upper nip roller pair 21 on the basis of the detection value of the sensor 49, and an actuator 56 serving as a drive means ([0071], i.e. position control device arranged inside the coating chamber), for the purpose of the occurrence of sagging and wrinkling of the flexible substrate can be inhibited ([0007]). Fig. 1 shows many pairs of nip rollers 22.

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have duplicated the rollers 22a-22d of ‘505 in many locations as shown in Fig. 1 of ‘225, for the purpose of the occurrence of sagging and wrinkling of the flexible substrate can be inhibited, as taught by ‘225 ([0015]).
Claims 19 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over ‘505 and ‘215, as being applied to claim 18 rejection above, further in view of ‘165. 
The combination of ‘505 and ‘215 does not teach the limitations of:
Claim 19: wherein a further band position control device is arranged upstream of the entry lock - as seen in the transport direction of the band-type material.  
Claim 27: wherein a further band position control device is arranged downstream of the exit lock - as seen in the transport direction of the band-type material.  

‘165 is analogous art as discussed above.

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added adjustment roller 9 upstream and downstream of the imported entrance lock and exit lock from ‘215 to ‘505, as taught by ‘165, for the purpose of to prevent the wrinkling in the flexible substrate, meandering of the flexible substrate in the width direction, and downward sagging of the flexible substrate ([0008], 2nd last sentence).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over ‘505 and ‘215, as being applied to claim 18 rejection above, further in view of ‘514.
The combination of ‘505 and ‘215 does not teach the limitations of:
	Claim 23: wherein the coating chamber is formed in multiple parts and has a coating part and a cleaning part, wherein the cleaning part is adjacent the coating part and is arranged upstream of the coating part - as seen in the transport direction of the band-type material - wherein the band position control device is provided at least in the coating part and/or in the cleaning part and/or in a region of the coating chamber between the coating part and the cleaning part.

‘514 is analogous art as discussed above. 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted a pre-cleaning area 330 of ‘514 as the 1st film forming unit 41 in Fig. 1 of ‘225, for the purpose of enhancing the adherence property of the surface of the substrate, as taught by ‘514 ([0034], last sentence).
Claim 24 is are rejected under 35 U.S.C. 103 as being unpatentable over ‘505, ‘215, and ‘514, as being applied to claim 23 rejection above, further in view of ‘225.
The combination of ‘505 and ‘215 does not teach the limitations of:
	Claim 24: wherein the at least one band position control devices provided in the coating chamber are arranged in one or more of the coating part, in the cleaning part, and/or in the region of the coating chamber between the coating part and the cleaning part.

‘225 is analogous art as discussed above. 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have duplicated the rollers 22a-22d of ‘505 in many locations as shown in Fig. 1 of ‘225, for the purpose of the occurrence of sagging and wrinkling of the flexible substrate can be inhibited, as taught by ‘225 ([0015]).
Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over ‘505 and ‘215, as being applied to claim 18 rejection above, further in view of ‘578.
The combination of ‘505 and ‘215 does not teach the limitations of:
	Claim 29: wherein a band position control device comprises magnet elements for generating magnetic fields, by which an interaction can be created with the band-type material consisting of metal, in order to bring a band center of the band-type material in conformance with a center of the conveying section.
Claim 30: wherein the magnet elements are formed from permanent magnets.
	Claim 31: wherein the magnet elements are formed from energizable coils.

‘578 is analogous art as discussed above.

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted the noncontacting liner pulse motor 61 including a permanent magnet and electromagnets of ‘578 as the actuators 13a-13n of ‘505, for the purpose of suppressing a generation of dust, as taught by ‘578 (col. 2, lines 55-65).
Response to Arguments
Applicant's arguments filed 07/22/2022 have been fully considered but they are not persuasive.
In regarding to 35 USC 112 rejection, see the bottom of page 9, Applicants’ amendment overcomes 112(b) of claim 29. However, partly due to the amendment and argument, the examiner finds some new issues in 112(a) and 112(b).
In regarding to 35 USC 103 rejection of claim 18 over Yamada ‘225 in view of Kondle ‘215, Applicants argue that 
A) the claim is not about the conveying section is located right at the center of the chamber, the amended claim requires the band-position control device to align the band type material with the center of the coating chamber, see the top three lines of page 12.
This argument is found not persuasive.
When the conveying section is at the center of the chamber, the aligning to the center of the conveying section is the same as aligning to the center of the coating chamber. ‘215 teaches the conveying section is at the center of the chamber.
Furthermore, the claim is not constructed as the band type material being aligned to the center of the coating chamber, rather, it is “aligned with a center of the conveying section”, the rollers, and which rollers are included, the position of these rollers are not in the claim, as discussed in claim interpretations above.
Assuming the claim can be amended to align the band type material with the center of the coating chamber, if properly supported, Applicants also need to further clarify the direction of the “width extension”.
B) Yamada ‘225 teaches away from providing a band-position control device within the vacuum chamber by citing “to the arrangement of the above-described biasing means when providing a configuration in which the nipping pressure of the nip roller pair is remotely operated by an actuator disposed outside the vacuum chamber”, [0014], see the bottom of page 12.
This argument is found not persuasive.
Please read a few words ahead in this phrase: “an actuator disposed outside the vacuum chamber”, actuator is not the claimed “band-position control device”, which are control rollers. ‘225’s control rollers, the nip rollers 21 (or 24 and 25) are clearly inside the vacuum chamber.
C) ‘225 does not teaches the claimed “the width extension of the band-type material is aligned with a center of the coating chamber”, because refers to “conveying height”, see the middle two paragraphs of page 13.
This argument is found not persuasive.
As discussed in item A) above, Applicants’ claim and argument are different limitations.
‘225 clearly teaches A position control device (21, 5) that controls a widthwise position of a flexible substrate (abstract).

Due to Applicants argument, the examiner also applied another IDS ‘505 in the rejection above to clearly shows this alignment with the chamber is not new.

D) There is no evidence to re-arrangement the band-type substrate location, see the last paragraph of page 14.
This argument is found not persuasive.
It has been held that rearranging parts of an invention only involves routine skill in the art.  MPEP 2144.04 VI C.
In regarding to 35 USC 103 rejection of claim 20 over Nishizawa ‘165 in view of Kondle ‘215, Applicants argue that 
A) ‘165 does not teach horizontal alignment in the transport direction because ‘165 teaches only vertical alignment, see the middle of page 16. 
This argument is found not persuasive.
First of all, the flexible substrate 1 is always “with its width extension in horizontal alignment in the transport direction”, this phrase describes the conveying section function, not the “band position control device” aligning in the horizontal direction.
Secondly, Applicants assert that ‘165 teaches only vertical alignment without citing any support from ‘165.
On the other hands, the sensors 10 and 11 are looking down from the top view of Fig. 1. The adjustment is clearly for the horizontal alignment.
B) other references does not provide the motivation to perform the proposed modification of ‘225 and ‘165, see the 1st complete paragraph of page 17. 
This argument is found not persuasive.
The motivation to combined is clearly set forth in the rejection when combining each secondary reference. Applicants please clearly point out which reference lack which motivation instead globally stating everything lacks motivation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20190284678 is cited for “In practice the magnitude may be substantially smaller to achieve that merely a mild tension is exerted that achieves a proper alignment of the substrate” ([0053], 2nd last sentence). 

US 20140008214 is cited for precleaning station 110 and vacuum isolation valve “x” (vacuum lock, see Fig. 1) and the load unload platform 100 outside of vacuum. JP 2015160959 is cited for edge position control by electromagnet (Fig. 3, middle of page 4). US 20210328146 is cited for linear actuator of a magnet unit alignment system (Fig. 1, [0048], last sentence).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEATH T CHEN/Primary Examiner, Art Unit 1716